Exhibit 10.9

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS.  THE
SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE BEEN ACQUIRED FOR INVESTMENT AND
MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL,
IN A FORM REASONABLY ACCEPTABLE TO THE ISSUER OF SUCH SECURITIES (THE
“COMPANY”), THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE
SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

 

THE TRANSFER OF THE SECURITIES REPRESENTED BY THIS INSTRUMENT IS SUBJECT TO THE
CONDITIONS SPECIFIED IN THE NOTE PURCHASE AGREEMENT, DATED AS OF NOVEMBER 22,
2005, AMONG THE COMPANY AND THE OTHER PARTIES REFERRED TO THEREIN, AS AMENDED
AND MODIFIED FROM TIME TO TIME, AND THE COMPANY RESERVES THE RIGHT TO REFUSE THE
TRANSFER OF SUCH SECURITIES UNTIL SUCH CONDITIONS HAVE BEEN FULFILLED WITH
RESPECT TO SUCH TRANSFER.  A COPY OF SUCH CONDITIONS SHALL BE FURNISHED WITHOUT
CHARGE BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST.

 

12.5% SENIOR SUBORDINATED NOTE DUE 2011

 

$66,571.43

 

 

Dated: November 22, 2005

No. 002

 

 

Maturity Date: November 22, 2011

 

FOR VALUE RECEIVED, NAVTECH SYSTEMS SUPPORT INC., an Ontario corporation (the
“Company”), hereby promises, upon the terms and subject to the provisions
hereof, to pay to ABRY INVESTMENT PARTNERSHIP, L.P., a Delaware limited
partnership (the “Investor”), or its registered assigns, the principal amount of
SIXTY SIX THOUSAND FIVE HUNDRED SEVENTY ONE AND 43/100 DOLLARS ($66,571.43)
together with interest thereon calculated from the date hereof in accordance
with the provisions of this Senior Subordinated Note (this “Note”).  The Company
will maintain a register in which it will record the initial ownership of this
Note and any changes in ownership of this Note which occur as permitted by and
in compliance with Section 3(d)  hereof.  The holder of this Note as indicated
at any time in such register shall be referred to herein as the “Noteholder” of
this Note.

 

This Note was issued pursuant to a Note Purchase Agreement, dated as of
November 22, 2005 (as amended, restated or modified from time to time, the
“Purchase Agreement”), among the Investor, the Company and the other
Purchasers.  Capitalized terms used in this Note but not

 

--------------------------------------------------------------------------------


 

otherwise defined herein have the meaning set forth in the Purchase Agreement. 
This Note is one of the “Notes” referred to in the Purchase Agreement.  The
Noteholder is entitled to the benefits of the provisions contained in the
Purchase Agreement and may enforce the agreements of the Company and the
Subsidiaries contained therein and exercise the remedies provided for thereby or
otherwise available in respect thereof, subject to Section 4 of this Note.

 


SECTION 1.               INTEREST.   THIS NOTE WILL BEAR INTEREST ON THE UNPAID
PRINCIPAL AMOUNT THEREOF, FROM THE CLOSING DATE UNTIL AND INCLUDING THE DATE
UPON WHICH SUCH PRINCIPAL AMOUNT IS FULLY PAID, AT A RATE EQUAL TO 12.5% PER
ANNUM ACCRUED DAILY, NOT LESS THAN 625 BASIS POINTS OF WHICH (I.E., 6.25% PER
ANNUM) (THE “REQUIRED CASH INTEREST”) WILL BE DUE AND PAYABLE IN CASH IN ARREARS
ON EACH MAY 1 AND NOVEMBER 1, COMMENCING WITH MAY 1, 2006.  THE COMPANY SHALL
HAVE THE OPTION TO PAY IN CASH ON ANY MAY 1, AUGUST 1, NOVEMBER 1 OR FEBRUARY 1
ANY OR ALL OF THE 625 BASIS POINTS (I.E., 6.25% PER ANNUM) OF INTEREST ACCRUED
ON THIS NOTE SINCE THE PRECEDING MAY 1, AUGUST 1, NOVEMBER 1 OR FEBRUARY 1, AS
THE CASE MAY BE (OR THE CLOSING DATE IN THE CASE OF THE FIRST SUCH DATE AFTER
THE CLOSING DATE) THAT IS NOT REQUIRED CASH INTEREST AND ANY SUCH ACCRUED
INTEREST THAT IS NOT REQUIRED CASH INTEREST AND THAT THE COMPANY DOES NOT ELECT
TO PAY IN CASH ON ANY MAY 1, AUGUST 1, NOVEMBER 1 OR FEBRUARY 1 WILL BE ADDED TO
THE UNPAID PRINCIPAL AMOUNT OF THIS NOTE ON SUCH DATE, COMMENCING WITH THE NEXT
SUCH DATE TO OCCUR IMMEDIATELY FOLLOWING THE DATE OF THIS NOTE, AND WILL BE
PAYABLE AT MATURITY.  AS OF ANY DATE, THIS NOTE WILL HAVE AN ACCRETED VALUE (THE
“ACCRETED VALUE”) EQUAL TO THE AMOUNT OF OUTSTANDING PRINCIPAL OF, PLUS THE
ACCRUED AND UNPAID INTEREST ON, THIS NOTE AS OF SUCH DATE.  THE INTEREST RATES
SET FORTH ABOVE ARE SUBJECT TO INCREASE FROM TIME TO TIME IN ACCORDANCE WITH THE
CONDITIONS SET FORTH IN SECTION 9B OF THE PURCHASE AGREEMENT.  CASH INTEREST
THAT IS NOT PAID WHEN DUE WILL BEAR INTEREST AT THE RATE THEN APPLICABLE TO THE
UNPAID PRINCIPAL AMOUNT OF THIS NOTE FROM TIME TO TIME, AND SUCH INTEREST WILL
BE PAYABLE IN CASH, ON DEMAND.


 


SECTION 2.               PAYMENT OF PRINCIPAL.


 


(A)           SCHEDULED REPAYMENT.  THE COMPANY SHALL BE REQUIRED TO PAY ON THE
MATURITY DATE THE ACCRETED VALUE OF THIS NOTE.  IN ADDITION, THIS NOTE SHALL
BECOME DUE AND PAYABLE IN ACCORDANCE WITH SECTION 4 HEREOF AND THE TERMS OF THE
PURCHASE AGREEMENT.


 


(B)           OPTIONAL PREPAYMENTS.  THE COMPANY MAY NOT PREPAY ANY AMOUNT OWED
UNDER THIS NOTE EXCEPT PURSUANT TO SECTION 7 OF THE PURCHASE AGREEMENT.


 


SECTION 3.               METHOD OF PAYMENT.


 


(A)           MANNER; TIME OF PAYMENTS.  ALL PAYMENTS BY THE COMPANY OF
PRINCIPAL, INTEREST, OR ANY OTHER AMOUNT IN RESPECT OF THIS NOTE WILL BE MADE IN
SAME DAY FUNDS IN UNITED STATES DOLLARS DELIVERED TO THE NOTEHOLDER AT SUCH
PLACE WITHIN THE UNITED STATES OF AMERICA AS IS INDICATED IN SECTION 7 BELOW (OR
AS THE NOTEHOLDER MAY NOTIFY THE COMPANY FROM TIME TO TIME) NOT LATER THAN 12:00
NOON (NEW YORK TIME) ON THE DATE DUE; FUNDS RECEIVED BY THE NOTEHOLDER AFTER
THAT TIME WILL BE DEEMED TO HAVE BEEN PAID BY THE COMPANY ON THE NEXT SUCCEEDING
BUSINESS DAY.  ALL REFERENCES IN THIS AGREEMENT TO “DOLLARS” OR “$” SHALL BE TO
UNITED STATES DOLLARS.

 

2

--------------------------------------------------------------------------------


 


(B)           PAYMENTS ON NON-BUSINESS DAYS.  IF ANY PAYMENT TO BE MADE IN
RESPECT OF ANY NOTE IS STATED TO BE DUE ON A DAY WHICH IS A SATURDAY, SUNDAY OR
LEGAL HOLIDAY IN THE PROVINCE OF ONTARIO, CANADA OR THE COMMONWEALTH OF
MASSACHUSETTS (ANY OTHER DAY BEING A “BUSINESS DAY”), THEN SUCH PAYMENT WILL BE
DUE ON THE NEXT SUCCEEDING BUSINESS DAY AND SUCH EXTENSION OF TIME WILL BE
INCLUDED IN THE COMPUTATION OF ANY AMOUNT OF INTEREST PAYABLE AS PART OF SUCH
PAYMENT.


 


(C)           PRO RATA PAYMENT.  IF MORE THAN ONE NOTE IS OUTSTANDING, THEN ALL
PAYMENTS AND PREPAYMENTS IN RESPECT OF THE NOTES, WHETHER OF PRINCIPAL,
INTEREST, OR OTHERWISE, WILL BE MADE TO THE NOTEHOLDERS, TO THE EXTENT
PRACTICABLE, ON A PRO RATA BASIS, WITH (I) INTEREST PAYMENTS PRORATED ON THE
BASIS OF THE AMOUNT OF ACCRUED UNPAID INTEREST ON EACH NOTE, AND (II) PRINCIPAL
AND OTHER PAYMENTS PRORATED ON THE BASIS OF THE UNPAID PRINCIPAL AMOUNT OF EACH
NOTE PRIOR TO GIVING EFFECT TO SUCH PAYMENTS.  IF ANY NOTEHOLDER OBTAINS ANY
PAYMENT (WHETHER VOLUNTARY, INVOLUNTARY, BY APPLICATION OF OFFSET OR OTHERWISE)
IN RESPECT OF ANY NOTE IN EXCESS OF SUCH NOTEHOLDER’S PRO RATA SHARE OF PAYMENTS
OBTAINED BY ALL NOTEHOLDERS, THEN SUCH NOTEHOLDER WILL PURCHASE FROM THE OTHER
NOTEHOLDERS A PARTICIPATION IN THE NOTES HELD BY SUCH OTHER NOTEHOLDERS AS IS
NECESSARY TO CAUSE SUCH OTHER NOTEHOLDERS TO SHARE THE EXCESS PAYMENT RATABLY
AMONG EACH OF THEM AS PROVIDED IN THIS SECTION 3(C).


 


(D)           TRANSFER AND EXCHANGE.  UPON SURRENDER OF THIS NOTE FOR
REGISTRATION OF TRANSFER OR FOR EXCHANGE TO THE COMPANY AT ITS PRINCIPAL OFFICE,
THE COMPANY, AT ITS EXPENSE, WILL EXECUTE AND DELIVER IN EXCHANGE THEREFOR A NEW
NOTE OR NOTES, AS THE CASE MAY BE, AS REQUESTED BY THE NOTEHOLDER, WITH AN
ACCRETED VALUE EQUAL TO THE ACCRETED VALUE OF THE SURRENDERED NOTE, REGISTERED
AS THE NOTEHOLDER MAY REQUEST, DATED SO THAT THERE WILL BE NO LOSS OF INTEREST
ON SUCH SURRENDERED NOTE AND OTHERWISE OF LIKE TENOR.  THE NOTEHOLDER MAY
TRANSFER OR ASSIGN ALL OR ANY PART OF THIS NOTE IN ACCORDANCE WITH THE TERMS OF
THE PURCHASE AGREEMENT AND BY COMPLETING AND SURRENDERING TO THE COMPANY THE
ASSIGNMENT FORM ATTACHED HERETO AS EXHIBIT A.  THE ISSUANCE OF NEW NOTES SHALL
BE MADE WITHOUT CHARGE TO THE HOLDER OF THE SURRENDERED NOTE FOR ANY ISSUANCE
TAX IN RESPECT THEREOF OR OTHER COST INCURRED BY THE COMPANY IN CONNECTION WITH
SUCH ISSUANCE.


 


(E)           REPLACEMENT.  UPON RECEIPT OF EVIDENCE REASONABLY SATISFACTORY TO
THE COMPANY OF THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF ANY NOTE AND, IN
THE CASE OF ANY SUCH LOSS, THEFT OR DESTRUCTION OF ANY NOTE, UPON DELIVERY OF AN
INDEMNITY AGREEMENT (WHICH SHALL BE UNSECURED FOR THE NOTEHOLDER AND ITS
AFFILIATES AND ALL INSTITUTIONAL NOTEHOLDERS) IN SUCH REASONABLE AMOUNT AND IN
FORM AND SUBSTANCE AS THE COMPANY MAY REASONABLY DETERMINE OR, IN THE CASE OF
ANY SUCH MUTILATION, UPON THE SURRENDER OF SUCH NOTE FOR CANCELLATION TO THE
COMPANY AT ITS PRINCIPAL OFFICE, THE COMPANY, AT ITS EXPENSE, WILL EXECUTE AND
DELIVER, IN LIEU THEREOF, A NEW NOTE OF THE SAME CLASS AND OF LIKE TENOR, DATED
SO THAT THERE WILL BE NO LOSS OF INTEREST ON SUCH LOST, STOLEN, DESTROYED OR
MUTILATED NOTE.  ANY NOTE IN LIEU OF WHICH ANY SUCH NEW NOTE HAS BEEN SO
EXECUTED AND DELIVERED BY THE COMPANY SHALL NOT BE DEEMED TO BE AN OUTSTANDING
NOTE FOR ANY PURPOSE OF THE PURCHASE AGREEMENT.


 


SECTION 4.               DEFAULTS/REMEDIES.  IN THE EVENT THAT AN EVENT OF
DEFAULT SHALL OCCUR, THE UNPAID BALANCE OF THE PRINCIPAL AND INTEREST ACCRUED ON
THIS NOTE MAY BECOME, OR BE DECLARED AND BECOME, DUE AND PAYABLE IN THE MANNER
AND WITH THE EFFECT PROVIDED IN THE PURCHASE AGREEMENT.  EXCEPT TO THE EXTENT
EXPRESSLY REQUIRED UNDER THE PURCHASE AGREEMENT OR THIS NOTE, THE COMPANY HEREBY
WAIVES DILIGENCE, PRESENTMENT, DEMAND, PROTEST AND NOTICE OF ANY

 

3

--------------------------------------------------------------------------------


 

kind whatsoever.  The nonexercise by the Noteholder of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.


 


SECTION 5.               AMENDMENT AND WAIVER.  THE PROVISIONS OF THIS NOTE MAY
BE MODIFIED, AMENDED OR WAIVED, AND THE COMPANY MAY TAKE ANY ACTION HEREIN
PROHIBITED, OR OMIT TO PERFORM ANY ACT HEREIN REQUIRED TO BE PERFORMED BY IT,
ONLY IN THE MANNER SET FORTH IN THE PURCHASE AGREEMENT.


 


SECTION 6.               CANCELLATION.  AFTER ALL PRINCIPAL, PREMIUMS (IF ANY),
AND ACCRUED INTEREST AT ANY TIME OWED ON THIS NOTE HAVE BEEN PAID IN FULL, THIS
NOTE WILL BE SURRENDERED TO THE COMPANY FOR CANCELLATION AND WILL NOT BE
REISSUED.


 


SECTION 7.               PLACE OF PAYMENT AND NOTICES.  PAYMENTS OF PRINCIPAL
AND INTEREST, AND NOTICES RELATING THERETO ARE TO BE DELIVERED TO THE NOTEHOLDER
AT THE FOLLOWING ADDRESS:


 

c/o ABRY Partners, LLC

111 Huntington Avenue

30th Floor

Boston, MA 02199

Telecopy No.: (617) 859-8797

Attention:  John Hunt

 

with a copy of any such notice to (which shall not constitute notice to the
Noteholder):

 

Kirkland & Ellis LLP

Citigroup Center

153 East 53rd Street

New York, NY 10022-4675

Telecopy No.: (212) 446-6460

Attention:  John L. Kuehn, Esq.

 

or at such other address as such Noteholder has specified by prior written
notice to the Company.  A copy of all notices relating to payments of principal
and interest hereunder and all other notices are to be delivered as provided in
Section 10H of the Purchase Agreement.

 


SECTION 8.               GOVERNING LAW.  THIS NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE DOMESTIC LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW
PROVISION OR RULE (WHETHER OF THE COMMONWEALTH OF MASSACHUSETTS OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
OTHER THAN THE COMMONWEALTH OF MASSACHUSETTS.


 


SECTION 9.               JUDGMENT CURRENCY.  THE OBLIGATION OF THE COMPANY TO
MAKE PAYMENT OF THE ACCRETED VALUE OF THIS NOTE AND ANY OTHER AMOUNTS PAYABLE
HEREUNDER IN THE CURRENCY SPECIFIED FOR SUCH PAYMENT HEREUNDER SHALL NOT BE
DISCHARGED OR SATISFIED BY ANY TENDER, OR ANY RECOVERY PURSUANT TO ANY JUDGMENT,
WHICH IS EXPRESSED IN OR CONVERTED INTO ANY OTHER

 

4

--------------------------------------------------------------------------------


 

currency, except to the extent that such tender or recovery shall result in the
actual receipt by the Noteholder of the full amount of the particular currency
expressed to be payable herein.  The Noteholder shall, using all amounts
obtained or received from the Company pursuant to any such tender or recovery in
payment of principal of and interest hereunder, promptly purchase the applicable
currency at the most favorable spot exchange rate determined by the Noteholder
to be available to it at such time.  The obligation of the Company to make
payments in a particular currency shall be enforceable as an alternative or
additional cause of action solely for the purpose of recovering in the
applicable currency the amount, if any, by which such actual receipt shall fall
short of the full amount of the currency.


 


SECTION 10.             INTEREST ACT (CANADA).  FOR THE PURPOSES OF DISCLOSURE
PURSUANT TO THE INTEREST ACT (CANADA), THE ANNUAL RATES OF INTEREST OR FEES TO
WHICH THE RATES OF INTEREST OR FEES PROVIDED IN THIS NOTE (AND STATED HEREIN TO
BE COMPUTED ON THE BASIS OF A 365 DAY YEAR OR ANY OTHER PERIOD OF TIME LESS THAN
A CALENDAR YEAR) ARE EQUIVALENT, ARE THE RATES SO DETERMINED MULTIPLIED BY THE
ACTUAL NUMBER OF DAYS IN THE APPLICABLE CALENDAR YEAR AND DIVIDED BY 365 OR 366,
AS APPLICABLE. THE RATES OF INTEREST UNDER THIS NOTE ARE NOMINAL RATES, AND NOT
EFFECTIVE RATES OR YIELDS.  THE PRINCIPLE OF DEEMED REINVESTMENT OF INTEREST
DOES NOT APPLY TO ANY INTEREST CALCULATION UNDER THIS NOTE.


 


SECTION 11.             CRIMINAL CODE (CANADA).  IF ANY PROVISION OF THIS NOTE
WOULD OBLIGATE THE COMPANY TO MAKE ANY PAYMENT OF INTEREST OR OTHER AMOUNT
PAYABLE TO THE NOTEHOLDER IN AN AMOUNT OR CALCULATED AT A RATE WHICH WOULD BE
PROHIBITED BY LAW OR WOULD RESULT IN A RECEIPT BY THE NOTEHOLDER OF INTEREST AT
A CRIMINAL RATE (AS CONSTRUED UNDER THE CRIMINAL CODE (CANADA)), THEN
NOTWITHSTANDING THAT PROVISION, THAT AMOUNT OR RATE SHALL BE DEEMED TO HAVE BEEN
ADJUSTED WITH RETROACTIVE EFFECT TO THE MAXIMUM AMOUNT OR RATE OF INTEREST, AS
THE CASE MAY BE, AS WOULD NOT BE SO PROHIBITED BY LAW OR RESULT IN A RECEIPT BY
THE NOTEHOLDER OF INTEREST AT A CRIMINAL RATE, THE ADJUSTMENT TO BE EFFECTED, TO
THE EXTENT NECESSARY, AS FOLLOWS: (I) FIRSTLY, BY REDUCING THE AMOUNT OR RATE OF
INTEREST REQUIRED TO BE PAID TO THE NOTEHOLDER UNDER THIS NOTE; AND
(II) THEREAFTER, BY REDUCING ANY FEES, COMMISSIONS, PREMIUMS AND OTHER AMOUNTS
REQUIRED TO BE PAID TO THE NOTEHOLDER WHICH WOULD CONSTITUTE INTEREST FOR
PURPOSES OF SECTION 347 OF THE CRIMINAL CODE (CANADA).


 

*     *     *     *     *     

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company executed and delivered this Note on the date
first written above.

 

 

NAVTECH SYSTEMS SUPPORT INC.

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT FORM

 

To assign this Note, fill in the form below:

 

(I) or (we) assign and transfer this Note to

 

(Insert assignee’s soc. sec. or tax I.D. no.)

 

 

 

(Print or type assignee’s name, address and zip code)

 

and irrevocably
appoint                                                                                                                                                             
                                                                                
agent to transfer this Note on the books of Navtech Systems Support, Inc.  The
agent may substitute another to act for such agent.

 

 

Date:

 

 

 

Your Signature:

 

 

(Sign exactly as your name appears on the front of this Note)

 

 

Signature Guarantee:

 

--------------------------------------------------------------------------------


 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS.  THE
SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE BEEN ACQUIRED FOR INVESTMENT AND
MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL,
IN A FORM REASONABLY ACCEPTABLE TO THE ISSUER OF SUCH SECURITIES (THE
“COMPANY”), THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE
SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

 

THE TRANSFER OF THE SECURITIES REPRESENTED BY THIS INSTRUMENT IS SUBJECT TO THE
CONDITIONS SPECIFIED IN THE NOTE PURCHASE AGREEMENT, DATED AS OF NOVEMBER 22,
2005, AMONG THE COMPANY AND THE OTHER PARTIES REFERRED TO THEREIN, AS AMENDED
AND MODIFIED FROM TIME TO TIME, AND THE COMPANY RESERVES THE RIGHT TO REFUSE THE
TRANSFER OF SUCH SECURITIES UNTIL SUCH CONDITIONS HAVE BEEN FULFILLED WITH
RESPECT TO SUCH TRANSFER.  A COPY OF SUCH CONDITIONS SHALL BE FURNISHED WITHOUT
CHARGE BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST.

 

12.5% SENIOR SUBORDINATED NOTE DUE 2011

 

$14,933,428.57

 

 

Dated: November 22, 2005

No. 004

 

 

Maturity Date: November 22, 2011

 

FOR VALUE RECEIVED, NAVTECH SYSTEMS SUPPORT INC., an Ontario corporation (the
“Company”), hereby promises, upon the terms and subject to the provisions
hereof, to pay to ABRY MEZZANINE PARTNERS, L.P., a Delaware limited partnership
(the “Investor”), or its registered assigns, the principal amount of FOURTEEN
MILLION NINE HUNDRED THIRTY-THREE THOUSAND FOUR HUNDRED TWENTY-EIGHT AND 57/100
DOLLARS ($14,933,428.57) together with interest thereon calculated from the date
hereof in accordance with the provisions of this Senior Subordinated Note (this
“Note”).  The Company will maintain a register in which it will record the
initial ownership of this Note and any changes in ownership of this Note which
occur as permitted by and in compliance with Section 3(d)  hereof.  The holder
of this Note as indicated at any time in such register shall be referred to
herein as the “Noteholder” of this Note.

 

This Note was issued pursuant to a Note Purchase Agreement, dated as of
November 22, 2005 (as amended, restated or modified from time to time, the
“Purchase Agreement”), among

 

--------------------------------------------------------------------------------


 

the Investor, the Company and the other Purchasers.  Capitalized terms used in
this Note but not otherwise defined herein have the meaning set forth in the
Purchase Agreement.  This Note is one of the “Notes” referred to in the Purchase
Agreement.  The Noteholder is entitled to the benefits of the provisions
contained in the Purchase Agreement and may enforce the agreements of the
Company and the Subsidiaries contained therein and exercise the remedies
provided for thereby or otherwise available in respect thereof, subject to
Section 4 of this Note.

 


SECTION 1.               INTEREST.  THIS NOTE WILL BEAR INTEREST ON THE UNPAID
PRINCIPAL AMOUNT THEREOF, FROM THE CLOSING DATE UNTIL AND INCLUDING THE DATE
UPON WHICH SUCH PRINCIPAL AMOUNT IS FULLY PAID, AT A RATE EQUAL TO 12.5% PER
ANNUM ACCRUED DAILY, NOT LESS THAN 625 BASIS POINTS OF WHICH (I.E., 6.25% PER
ANNUM) (THE “REQUIRED CASH INTEREST”) WILL BE DUE AND PAYABLE IN CASH IN ARREARS
ON EACH MAY 1 AND NOVEMBER 1, COMMENCING WITH MAY 1, 2006.  THE COMPANY SHALL
HAVE THE OPTION TO PAY IN CASH ON ANY MAY 1, AUGUST 1, NOVEMBER 1 OR FEBRUARY 1
ANY OR ALL OF THE 625 BASIS POINTS (I.E., 6.25% PER ANNUM) OF INTEREST ACCRUED
ON THIS NOTE SINCE THE PRECEDING MAY 1, AUGUST 1, NOVEMBER 1 OR FEBRUARY 1, AS
THE CASE MAY BE (OR THE CLOSING DATE IN THE CASE OF THE FIRST SUCH DATE AFTER
THE CLOSING DATE) THAT IS NOT REQUIRED CASH INTEREST AND ANY SUCH ACCRUED
INTEREST THAT IS NOT REQUIRED CASH INTEREST AND THAT THE COMPANY DOES NOT ELECT
TO PAY IN CASH ON ANY MAY 1, AUGUST 1, NOVEMBER 1 OR FEBRUARY 1 WILL BE ADDED TO
THE UNPAID PRINCIPAL AMOUNT OF THIS NOTE ON SUCH DATE, COMMENCING WITH THE NEXT
SUCH DATE TO OCCUR IMMEDIATELY FOLLOWING THE DATE OF THIS NOTE, AND WILL BE
PAYABLE AT MATURITY.  AS OF ANY DATE, THIS NOTE WILL HAVE AN ACCRETED VALUE (THE
“ACCRETED VALUE”) EQUAL TO THE AMOUNT OF OUTSTANDING PRINCIPAL OF, PLUS THE
ACCRUED AND UNPAID INTEREST ON, THIS NOTE AS OF SUCH DATE.  THE INTEREST RATES
SET FORTH ABOVE ARE SUBJECT TO INCREASE FROM TIME TO TIME IN ACCORDANCE WITH THE
CONDITIONS SET FORTH IN SECTION 9B OF THE PURCHASE AGREEMENT.  CASH INTEREST
THAT IS NOT PAID WHEN DUE WILL BEAR INTEREST AT THE RATE THEN APPLICABLE TO THE
UNPAID PRINCIPAL AMOUNT OF THIS NOTE FROM TIME TO TIME, AND SUCH INTEREST WILL
BE PAYABLE IN CASH, ON DEMAND.


 


SECTION 2.               PAYMENT OF PRINCIPAL.


 


(A)           SCHEDULED REPAYMENT.  THE COMPANY SHALL BE REQUIRED TO PAY ON THE
MATURITY DATE THE ACCRETED VALUE OF THIS NOTE.  IN ADDITION, THIS NOTE SHALL
BECOME DUE AND PAYABLE IN ACCORDANCE WITH SECTION 4 HEREOF AND THE TERMS OF THE
PURCHASE AGREEMENT.


 


(B)           OPTIONAL PREPAYMENTS.  THE COMPANY MAY NOT PREPAY ANY AMOUNT OWED
UNDER THIS NOTE EXCEPT PURSUANT TO SECTION 7 OF THE PURCHASE AGREEMENT.


 


SECTION 3.               METHOD OF PAYMENT.


 


(A)           MANNER; TIME OF PAYMENTS.  ALL PAYMENTS BY THE COMPANY OF
PRINCIPAL, INTEREST, OR ANY OTHER AMOUNT IN RESPECT OF THIS NOTE WILL BE MADE IN
SAME DAY FUNDS IN UNITED STATES DOLLARS DELIVERED TO THE NOTEHOLDER AT SUCH
PLACE WITHIN THE UNITED STATES OF AMERICA AS IS INDICATED IN SECTION 7 BELOW (OR
AS THE NOTEHOLDER MAY NOTIFY THE COMPANY FROM TIME TO TIME) NOT LATER THAN 12:00
NOON (NEW YORK TIME) ON THE DATE DUE; FUNDS RECEIVED BY THE NOTEHOLDER AFTER
THAT TIME WILL BE DEEMED TO HAVE BEEN PAID BY THE COMPANY ON THE NEXT SUCCEEDING
BUSINESS DAY.  ALL REFERENCES IN THIS AGREEMENT TO “DOLLARS” OR “$” SHALL BE TO
UNITED STATES DOLLARS.

 

2

--------------------------------------------------------------------------------


 


(B)           PAYMENTS ON NON-BUSINESS DAYS.  IF ANY PAYMENT TO BE MADE IN
RESPECT OF ANY NOTE IS STATED TO BE DUE ON A DAY WHICH IS A SATURDAY, SUNDAY OR
LEGAL HOLIDAY IN THE PROVINCE OF ONTARIO, CANADA OR THE COMMONWEALTH OF
MASSACHUSETTS (ANY OTHER DAY BEING A “BUSINESS DAY”), THEN SUCH PAYMENT WILL BE
DUE ON THE NEXT SUCCEEDING BUSINESS DAY AND SUCH EXTENSION OF TIME WILL BE
INCLUDED IN THE COMPUTATION OF ANY AMOUNT OF INTEREST PAYABLE AS PART OF SUCH
PAYMENT.


 


(C)           PRO RATA PAYMENT.  IF MORE THAN ONE NOTE IS OUTSTANDING, THEN ALL
PAYMENTS AND PREPAYMENTS IN RESPECT OF THE NOTES, WHETHER OF PRINCIPAL,
INTEREST, OR OTHERWISE, WILL BE MADE TO THE NOTEHOLDERS, TO THE EXTENT
PRACTICABLE, ON A PRO RATA BASIS, WITH (I) INTEREST PAYMENTS PRORATED ON THE
BASIS OF THE AMOUNT OF ACCRUED UNPAID INTEREST ON EACH NOTE, AND (II) PRINCIPAL
AND OTHER PAYMENTS PRORATED ON THE BASIS OF THE UNPAID PRINCIPAL AMOUNT OF EACH
NOTE PRIOR TO GIVING EFFECT TO SUCH PAYMENTS.  IF ANY NOTEHOLDER OBTAINS ANY
PAYMENT (WHETHER VOLUNTARY, INVOLUNTARY, BY APPLICATION OF OFFSET OR OTHERWISE)
IN RESPECT OF ANY NOTE IN EXCESS OF SUCH NOTEHOLDER’S PRO RATA SHARE OF PAYMENTS
OBTAINED BY ALL NOTEHOLDERS, THEN SUCH NOTEHOLDER WILL PURCHASE FROM THE OTHER
NOTEHOLDERS A PARTICIPATION IN THE NOTES HELD BY SUCH OTHER NOTEHOLDERS AS IS
NECESSARY TO CAUSE SUCH OTHER NOTEHOLDERS TO SHARE THE EXCESS PAYMENT RATABLY
AMONG EACH OF THEM AS PROVIDED IN THIS SECTION 3(C).


 


(D)           TRANSFER AND EXCHANGE.  UPON SURRENDER OF THIS NOTE FOR
REGISTRATION OF TRANSFER OR FOR EXCHANGE TO THE COMPANY AT ITS PRINCIPAL OFFICE,
THE COMPANY, AT ITS EXPENSE, WILL EXECUTE AND DELIVER IN EXCHANGE THEREFOR A NEW
NOTE OR NOTES, AS THE CASE MAY BE, AS REQUESTED BY THE NOTEHOLDER, WITH AN
ACCRETED VALUE EQUAL TO THE ACCRETED VALUE OF THE SURRENDERED NOTE, REGISTERED
AS THE NOTEHOLDER MAY REQUEST, DATED SO THAT THERE WILL BE NO LOSS OF INTEREST
ON SUCH SURRENDERED NOTE AND OTHERWISE OF LIKE TENOR.  THE NOTEHOLDER MAY
TRANSFER OR ASSIGN ALL OR ANY PART OF THIS NOTE IN ACCORDANCE WITH THE TERMS OF
THE PURCHASE AGREEMENT AND BY COMPLETING AND SURRENDERING TO THE COMPANY THE
ASSIGNMENT FORM ATTACHED HERETO AS EXHIBIT A.  THE ISSUANCE OF NEW NOTES SHALL
BE MADE WITHOUT CHARGE TO THE HOLDER OF THE SURRENDERED NOTE FOR ANY ISSUANCE
TAX IN RESPECT THEREOF OR OTHER COST INCURRED BY THE COMPANY IN CONNECTION WITH
SUCH ISSUANCE.


 


(E)           REPLACEMENT.  UPON RECEIPT OF EVIDENCE REASONABLY SATISFACTORY TO
THE COMPANY OF THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF ANY NOTE AND, IN
THE CASE OF ANY SUCH LOSS, THEFT OR DESTRUCTION OF ANY NOTE, UPON DELIVERY OF AN
INDEMNITY AGREEMENT (WHICH SHALL BE UNSECURED FOR THE NOTEHOLDER AND ITS
AFFILIATES AND ALL INSTITUTIONAL NOTEHOLDERS) IN SUCH REASONABLE AMOUNT AND IN
FORM AND SUBSTANCE AS THE COMPANY MAY REASONABLY DETERMINE OR, IN THE CASE OF
ANY SUCH MUTILATION, UPON THE SURRENDER OF SUCH NOTE FOR CANCELLATION TO THE
COMPANY AT ITS PRINCIPAL OFFICE, THE COMPANY, AT ITS EXPENSE, WILL EXECUTE AND
DELIVER, IN LIEU THEREOF, A NEW NOTE OF THE SAME CLASS AND OF LIKE TENOR, DATED
SO THAT THERE WILL BE NO LOSS OF INTEREST ON SUCH LOST, STOLEN, DESTROYED OR
MUTILATED NOTE.  ANY NOTE IN LIEU OF WHICH ANY SUCH NEW NOTE HAS BEEN SO
EXECUTED AND DELIVERED BY THE COMPANY SHALL NOT BE DEEMED TO BE AN OUTSTANDING
NOTE FOR ANY PURPOSE OF THE PURCHASE AGREEMENT.


 


SECTION 4.               DEFAULTS/REMEDIES.  IN THE EVENT THAT AN EVENT OF
DEFAULT SHALL OCCUR, THE UNPAID BALANCE OF THE PRINCIPAL AND INTEREST ACCRUED ON
THIS NOTE MAY BECOME, OR BE DECLARED AND BECOME, DUE AND PAYABLE IN THE MANNER
AND WITH THE EFFECT PROVIDED IN THE PURCHASE AGREEMENT.  EXCEPT TO THE EXTENT
EXPRESSLY REQUIRED UNDER THE PURCHASE AGREEMENT OR THIS NOTE, THE COMPANY HEREBY
WAIVES DILIGENCE, PRESENTMENT, DEMAND, PROTEST AND NOTICE OF ANY

 

3

--------------------------------------------------------------------------------


 

kind whatsoever.  The nonexercise by the Noteholder of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.


 


SECTION 5.               AMENDMENT AND WAIVER.  THE PROVISIONS OF THIS NOTE MAY
BE MODIFIED, AMENDED OR WAIVED, AND THE COMPANY MAY TAKE ANY ACTION HEREIN
PROHIBITED, OR OMIT TO PERFORM ANY ACT HEREIN REQUIRED TO BE PERFORMED BY IT,
ONLY IN THE MANNER SET FORTH IN THE PURCHASE AGREEMENT.


 


SECTION 6.               CANCELLATION.  AFTER ALL PRINCIPAL, PREMIUMS (IF ANY),
AND ACCRUED INTEREST AT ANY TIME OWED ON THIS NOTE HAVE BEEN PAID IN FULL, THIS
NOTE WILL BE SURRENDERED TO THE COMPANY FOR CANCELLATION AND WILL NOT BE
REISSUED.


 


SECTION 7.               PLACE OF PAYMENT AND NOTICES.  PAYMENTS OF PRINCIPAL
AND INTEREST, AND NOTICES RELATING THERETO ARE TO BE DELIVERED TO THE NOTEHOLDER
AT THE FOLLOWING ADDRESS:


 

c/o ABRY Partners, LLC

111 Huntington Avenue

30th Floor

Boston, MA 02199

Telecopy No.: (617) 859-8797

Attention:  John Hunt

 

with a copy of any such notice to (which shall not constitute notice to the
Noteholder):

 

Kirkland & Ellis LLP

Citigroup Center

153 East 53rd Street

New York, NY 10022-4675

Telecopy No.: (212) 446-6460

Attention:  John L. Kuehn, Esq.

 

or at such other address as such Noteholder has specified by prior written
notice to the Company.  A copy of all notices relating to payments of principal
and interest hereunder and all other notices are to be delivered as provided in
Section 10H of the Purchase Agreement.

 


SECTION 8.               GOVERNING LAW.  THIS NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE DOMESTIC LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW
PROVISION OR RULE (WHETHER OF THE COMMONWEALTH OF MASSACHUSETTS OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
OTHER THAN THE COMMONWEALTH OF MASSACHUSETTS.


 


SECTION 9.               JUDGMENT CURRENCY.  THE OBLIGATION OF THE COMPANY TO
MAKE PAYMENT OF THE ACCRETED VALUE OF THIS NOTE AND ANY OTHER AMOUNTS PAYABLE
HEREUNDER IN THE CURRENCY SPECIFIED FOR SUCH PAYMENT HEREUNDER SHALL NOT BE
DISCHARGED OR SATISFIED BY ANY TENDER, OR ANY RECOVERY PURSUANT TO ANY JUDGMENT,
WHICH IS EXPRESSED IN OR CONVERTED INTO ANY OTHER

 

4

--------------------------------------------------------------------------------


 

currency, except to the extent that such tender or recovery shall result in the
actual receipt by the Noteholder of the full amount of the particular currency
expressed to be payable herein.  The Noteholder shall, using all amounts
obtained or received from the Company pursuant to any such tender or recovery in
payment of principal of and interest hereunder, promptly purchase the applicable
currency at the most favorable spot exchange rate determined by the Noteholder
to be available to it at such time.  The obligation of the Company to make
payments in a particular currency shall be enforceable as an alternative or
additional cause of action solely for the purpose of recovering in the
applicable currency the amount, if any, by which such actual receipt shall fall
short of the full amount of the currency.


 


SECTION 10.             INTEREST ACT (CANADA).  FOR THE PURPOSES OF DISCLOSURE
PURSUANT TO THE INTEREST ACT (CANADA), THE ANNUAL RATES OF INTEREST OR FEES TO
WHICH THE RATES OF INTEREST OR FEES PROVIDED IN THIS NOTE (AND STATED HEREIN TO
BE COMPUTED ON THE BASIS OF A 365 DAY YEAR OR ANY OTHER PERIOD OF TIME LESS THAN
A CALENDAR YEAR) ARE EQUIVALENT, ARE THE RATES SO DETERMINED MULTIPLIED BY THE
ACTUAL NUMBER OF DAYS IN THE APPLICABLE CALENDAR YEAR AND DIVIDED BY 365 OR 366,
AS APPLICABLE. THE RATES OF INTEREST UNDER THIS NOTE ARE NOMINAL RATES, AND NOT
EFFECTIVE RATES OR YIELDS.  THE PRINCIPLE OF DEEMED REINVESTMENT OF INTEREST
DOES NOT APPLY TO ANY INTEREST CALCULATION UNDER THIS NOTE.


 


SECTION 11.             CRIMINAL CODE (CANADA).  IF ANY PROVISION OF THIS NOTE
WOULD OBLIGATE THE COMPANY TO MAKE ANY PAYMENT OF INTEREST OR OTHER AMOUNT
PAYABLE TO THE NOTEHOLDER IN AN AMOUNT OR CALCULATED AT A RATE WHICH WOULD BE
PROHIBITED BY LAW OR WOULD RESULT IN A RECEIPT BY THE NOTEHOLDER OF INTEREST AT
A CRIMINAL RATE (AS CONSTRUED UNDER THE CRIMINAL CODE (CANADA)), THEN
NOTWITHSTANDING THAT PROVISION, THAT AMOUNT OR RATE SHALL BE DEEMED TO HAVE BEEN
ADJUSTED WITH RETROACTIVE EFFECT TO THE MAXIMUM AMOUNT OR RATE OF INTEREST, AS
THE CASE MAY BE, AS WOULD NOT BE SO PROHIBITED BY LAW OR RESULT IN A RECEIPT BY
THE NOTEHOLDER OF INTEREST AT A CRIMINAL RATE, THE ADJUSTMENT TO BE EFFECTED, TO
THE EXTENT NECESSARY, AS FOLLOWS: (I) FIRSTLY, BY REDUCING THE AMOUNT OR RATE OF
INTEREST REQUIRED TO BE PAID TO THE NOTEHOLDER UNDER THIS NOTE; AND
(II) THEREAFTER, BY REDUCING ANY FEES, COMMISSIONS, PREMIUMS AND OTHER AMOUNTS
REQUIRED TO BE PAID TO THE NOTEHOLDER WHICH WOULD CONSTITUTE INTEREST FOR
PURPOSES OF SECTION 347 OF THE CRIMINAL CODE (CANADA).


 

*     *     *     *     *

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company executed and delivered this Note on the date
first written above.

 

 

NAVTECH SYSTEMS SUPPORT INC.

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT FORM

 

To assign this Note, fill in the form below:

 

(I) or (we) assign and transfer this Note to

 

(Insert assignee’s soc. sec. or tax I.D. no.)

 

 

 

(Print or type assignee’s name, address and zip code)

 

and irrevocably appoint
                                                                                                                                                                                                              
                                                                           
agent to transfer this Note on the books of Navtech Systems Support, Inc.  The
agent may substitute another to act for such agent.

 

 

Date:

 

 

 

Your Signature:

 

 

(Sign exactly as your name appears on the front of this Note)

 

 

Signature Guarantee:

 

--------------------------------------------------------------------------------